 



EXHIBIT 10.W
(SKYWORKS LOGO) [a40452a4045200.gif]
January 22, 2008
Mr. David Aldrich

Re:   Amended and Restated Change of Control / Severance Agreement

Dear Dave:
This letter sets out the severance arrangements concerning your employment with
Skyworks Solutions, Inc. (“Skyworks”).

1.   Termination of Employment Related to Change of Control   1.1   If: (i) a
Change of Control occurs while you are employed by Skyworks as Chief Executive
Officer, and (ii) your employment with Skyworks is terminated within two (2)
years after the Change of Control, by Skyworks without Cause (as defined below)
or by you for any reason, then you will receive the benefits provided in
Section 1.3 below.   1.2   “Change of Control” means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change of Control under one of such
subsections but is specifically exempted from another such subsection):

     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of Skyworks if, after such acquisition, such Person beneficially
owns (within the meaning of Rule 13d-3 promulgated under the Exchange Act) 40%
or more of either (x) the then-outstanding shares of common stock of Skyworks
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or
7781.376.3000 f781.376.3310     www.skyworksinc.com     20 Sylvan Road    
Woburn, MA 01801 USA

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 2
voting securities of Skyworks, unless the Person exercising, converting or
exchanging such security acquired such security directly from Skyworks or an
underwriter or agent of Skyworks), (ii) any acquisition by Skyworks, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Skyworks or any corporation controlled by Skyworks, or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.2; or
     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of Skyworks (the “Board”)(or, if
applicable, the Board of Directors of a successor corporation to Skyworks),
where the term “Continuing Director” means at any date a member of the Board
(i) who was a member of the Board on the date of the execution of this Agreement
or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Skyworks or a sale or
other disposition of all or substantially all of the assets of Skyworks in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then- outstanding
shares of common stock and the combined voting power of the then- outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Skyworks or substantially all of Skyworks’
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by Skyworks or
by the Acquiring Corporation) beneficially owns, directly or indirectly, 40% or
more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 3
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
     (d) approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.

1.3   Subject to the provisions of Section 7, (i) on the date of any termination
described in Section 1.1 (or such later date as may be required by Section 7),
Skyworks will pay you a lump sum equal to two and one-half (21/2) times the sum
of (a) your rate of annual base salary in effect immediately prior to the Change
of Control and (b) the greater of (1) the average of your three most recent
annual cash bonuses received prior to the year in which the Change of Control
occurs, whether or not includable in gross income for federal income tax
purposes, and (2) your target annual cash bonus opportunity for the year in
which the Change of Control occurs (without regard to the relative achievement
of any performance milestones which would otherwise impact payment of the target
bonus); and (ii) on the date of any termination described in Section 1.1, all of
your then outstanding Skyworks stock options shall remain exercisable for a
period of thirty (30) months after the termination date (or, if earlier, until
the last day of the full option term), subject to their other terms and
conditions; and (iii) Skyworks will provide you medical benefits substantially
the same as those provided to you at the time of termination for a period of
eighteen (18) months after the date of termination.   1.4   If any excise tax
(the “Excise Tax”) under Section 4999 of the Internal Revenue Code of 1986 (the
“Code”) is payable by you by reason of the occurrence of a change in the
ownership or effective control of Skyworks or a change in the ownership of a
substantial portion of the assets of Skyworks, determined in accordance with
Section 280G(b)(2) of the Code, then Skyworks shall pay you, in addition to the
amount payable under Section 1.3, an amount (the “Gross-Up Payment”) equal to
the sum of the Excise Tax and the amount necessary to pay all additional taxes
imposed on (or economically borne by) you (including the Excise Tax, state and
federal income taxes and all applicable employment taxes) attributable to the
receipt of the Gross-Up Payment. For purposes of the preceding sentence, all
taxes attributed to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rate provided by law.
Notwithstanding anything contained in this letter to the contrary, any Gross-Up
Payment shall be paid no later than the last day of the calendar year following
the calendar year in which you remit the Excise Tax.   2.   Termination Without
Cause or for Good Reason   2.1   If, while you are employed by Skyworks as Chief
Executive Officer, (i) your employment with Skyworks is terminated by Skyworks
without Cause, or (ii) you terminate your employment with Skyworks for Good
Reason, then you will receive the benefits specified in Section 2.4 below. If
your employment is terminated by Skyworks for Cause or by you without Good
Reason, you will not be entitled to receive the benefits

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 4
specified in Section 2.4 below. This Section 2.1 shall not apply if you are
entitled to receive the benefits set forth in Section 1.3 above.

2.2   “Cause” means: (i) deliberate dishonesty significantly detrimental to the
best interests of Skyworks or any subsidiary or affiliate; (ii) conduct on your
part constituting an act of moral turpitude; (iii) willful disloyalty to
Skyworks or refusal or failure to obey the directions of the Board;
(iv) incompetent performance or substantial or continuing inattention to or
neglect of duties assigned to you. Any determination of Cause must be made by
the full Board at a meeting duly called, with you present and voting and, if you
wish, with your legal counsel present.   2.3   “Good Reason” means (i) a
material diminution in your authority, duties or responsibility from those in
effect on the date of this agreement; (ii) a material diminution in your base
salary as in effect on the date hereof or as the same may be increased from time
to time; (iii) a requirement that you report to a corporate officer or employee
instead of reporting directly to the Board; (iv) a material diminution in the
budget over which the you retain authority; (v) a material change in your office
location as in effect on the date hereof; and (vi) any material breach of this
agreement by Skyworks; provided, however, that a termination for Good Reason can
occur only if (i) you have given Skyworks a notice of the existence of a
condition giving rise to Good Reason and Skyworks has not cured the condition
giving rise to Good Reason within thirty (30) days after receipt of such notice,
and (ii) such notice is given within ninety (90) days after the initial
occurrence of the condition giving rise to Good Reason and further provided that
a termination for Good Reason shall occur 30 days after such failure to cure.  
2.4   Subject to the provisions of Section 7, (i) on the date of any termination
described in the first sentence of Section 2.1 (or such later date as may be
required by Section 7), Skyworks will pay you a lump sum equal to two (2) times
the sum of (a) your rate of annual base salary in effect immediately prior to
such termination and (b) the greater of (1) the average of your three most
recent annual cash bonuses received prior to the year in which the termination
of employment occurs, whether or not includable in gross income for federal
income tax purposes, and (2) your target annual cash bonus opportunity for the
year in which the termination of employment occurs (without regard to the
relative achievement of any performance milestones which would otherwise impact
payment of the target bonus); and (ii) on the date of any termination described
in the first sentence of Section 2.1, all of your Skyworks stock options will
become immediately exercisable and, except as otherwise stated in this
agreement, remain exercisable for a period of two (2) years after the
termination date, subject to their other terms and conditions, each outstanding
restricted stock award shall become immediately vested, and each outstanding
performance share award shall be deemed earned as to the number of shares that
would have been earned pursuant to the terms of such award as of the day prior
to the date of such termination, and such shares shall be issued by the Company
to you upon such termination.

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 5

3.   Voluntary Termination On or After January 1, 2010       Notwithstanding
anything in this letter to the contrary, if you remain in the employ of Skyworks
until January 1,2010, you may voluntarily terminate your employment for any
reason on or after January 1,2010 (a “Voluntary Election”) and in such event you
shall be entitled to receive the benefits set forth in Section 2.4; provided
however, that any benefits provided under Section 2.4 shall be reduced by a
“Voluntary Election Surcharge.” The Voluntary Election Surcharge shall cause to
be forfeited by you all tranches of stock options, stock appreciation rights,
restricted stock, and any other award relating to the stock of Skyworks, which
were both (a) granted to you in the eighteen (18) month period prior to the
Voluntary Election, and (b) scheduled to vest more than two (2) years from the
Voluntary Election. To obtain the benefits described in this Section 3, you must
(i) provide the Board with no fewer than ninety (90) days advance written notice
of your intended Voluntary Election and a succession plan shall be in place, and
(ii) you must remain available, in each case in the sole discretion of the Board
and upon terms decided by the Board, to continue to serve as a member of the
Board and as the Chairman of one Board committee for up to two (2) years
following the Voluntary Election.   4.   Effect of Change of Control on Equity
Awards       If a Change of Control occurs during the term of this Agreement,
immediately prior to such transaction constituting such Change of Control,
(i) all of your then unvested Skyworks stock options shall become immediately
vested and exercisable; (ii) any restrictions on each outstanding restricted
stock award shall lapse and such award shall become immediately vested; and,
(iii) each outstanding performance share award shall be deemed earned as to the
greater of (a) the “Target” level of shares for such award or (b) the number of
shares that would have been earned pursuant to the terms of such award as of the
day prior to the date of such Change of Control, and such shares shall be issued
by the Company to you immediately prior to such Change of Control transaction.  
5.   Non-Competition; Non-Solicitation       During the term of your employment
with Skyworks and for the first twenty-four (24) months after the date on which
your employment with Skyworks is voluntarily or involuntarily terminated, by
yourself or by the Company, and with or without cause (the “Noncompete Period”),
you will not engage in any employment, consulting or other activity that
competes with the business of Skyworks or any subsidiary or affiliate of
Skyworks (collectively, “Skyworks and Affiliates”). You acknowledge and agree
that your direct or indirect participation in the conduct of a competing
business alone or with any other person will materially impair the business and
prospects of Skyworks and Affiliates. During the Noncompete Period, you will not
(i) attempt to hire any director, officer, employee or agent of Skyworks and
Affiliates, (ii) assist in such hiring by any other person, (iii) encourage any
person to terminate his or her employment or business relationship with
Skyworks, (iv) encourage any customer or supplier of Skyworks to

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 6

    terminate its relationship with Skyworks, or (v) obtain, or assist in
obtaining, for your own benefit (other than indirectly as an employee of
Skyworks and Affiliates) any customer of Skyworks and Affiliates. If any of the
restrictions in this Section 5 are adjudicated to be excessively broad as to
scope, geographic area, time or otherwise, said restriction shall be reduced to
the extent necessary to make the restriction reasonable and shall be binding on
you as so reduced. Any provisions of this section not so reduced will remain in
full force and effect.       It is understood that during the Noncompete Period,
you will make yourself available to Skyworks and Affiliates for consultation on
behalf of Skyworks and Affiliates, upon reasonable request and at a reasonable
rate of compensation and at reasonable times and places in light of any
commitment you may have to a new employer.       You understand and acknowledge
that the remedies of Skyworks and Affiliates at law for breach of any of the
restrictions in this Section are inadequate and that any such breach will cause
irreparable harm to Skyworks. You therefore agree that in addition and as a
supplement to such other rights and remedies as may exist in Skyworks’ favor,
Skyworks may apply to any court having jurisdiction to enforce the specific
performance of the restrictions in this Section, and may apply for injunctive
relief against any act which would violate those restrictions.   6.   Death or
Disability       In the event of your death at any time during your employment
by Skyworks, all of your then outstanding Company stock options, whether or not
by their terms then exercisable, will become immediately exercisable and remain
exercisable for a period of one year thereafter, subject to their other terms
and conditions.       In the event of your disability at any time during your
employment by Skyworks, all of your then outstanding Company stock options,
whether or not by their terms then exercisable, will become immediately
exercisable and remain exercisable so long as you remain an employee or officer
of Skyworks and for a period of one year thereafter, subject to their other
terms and conditions.   7.   Miscellaneous       All claims by you for benefits
under the Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to you in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to you for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect.

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 7
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Skyworks agrees to pay as incurred, to the full extent permitted
by law, all legal, accounting and other fees and expenses which you may
reasonably incur as a result of any claim or contest (regardless of the outcome
thereof) by Skyworks, you or others regarding the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by you regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. Notwithstanding anything in this letter to
the contrary, (a) the reimbursement of a fee or expense pursuant this Section 7
shall be provided not later than the calendar year following the calendar year
in which the fee or expense was incurred, (b) the amount of fees and expenses
eligible for reimbursement during any calendar year may not affect the amount of
fees and expenses eligible for reimbursement in any other calendar year, (c) the
right to reimbursement under this Section 7 is not subject to liquidation or
exchange for another benefit and (d) the obligation of Skyworks under this
Section 7 shall survive the termination for any reason of this agreement and
shall remain in effect until the applicable statute of limitation has expired
with respect to any claim or contest (regardless of the outcome thereof) by
Skyworks, you or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by you regarding the amount of any
payment or benefits pursuant to this Agreement).
Notwithstanding anything in this letter to the contrary, no provision of this
letter will operate to extend the term of any “above water” option beyond the
earlier of (a) the term originally stated in the applicable option grant or
option agreement and (b) the 10th anniversary of the option grant date. For this
purpose, the term “above water” option means a stock option that has a per-share
exercise price that is less than the per-share fair market value of a share
underlying the option at the time of the extension.
If you are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code as of the date of your employment termination, the commencement of the
delivery of any payments under Section 1.3 or 2.4 (whether or not pursuant to
Section 3) and any other payments under this Agreement that constitute deferred
compensation payable upon separation from service will not be paid until the
first business day after the date that is six (6) months following the date of
your employment termination or, if you die during such six (6) month period, on
the first business day after the date of your death. The first payment that can
be made shall include the cumulative amount of any amounts that could not be
paid during such six (6) month period.
Except as expressly provided in this Section 7, neither you nor Skyworks shall
have the right to accelerate or to defer the delivery of the payments to be made
under this Agreement. Notwithstanding anything in this letter to the contrary,
references in Sections 1.3, 2.4 and 3 to employment termination shall be
interpreted to mean “separation from

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 8

    service,” as that term is used in Section 409A and related regulations.
Accordingly, payments under Sections 1.3, 2.4 or 3 of this agreement shall not
be made unless a separation from service (as that term is used in Section 409A
and related regulations) shall have occurred.       Skyworks may withhold (or
cause to be withheld) from any payments made under this agreement all federal,
state, city or other taxes as shall be required to be withheld pursuant to any
law or governmental regulation or ruling.       This agreement contains the
entire understanding of the parties concerning its subject matter, and if there
is any conflict between the terms of this Agreement and the terms of any other
agreement (including but not limited to an equity award held by you or the
applicable plan under which such award was issued), the terms of this Agreement
shall govern. You shall not be eligible to receive severance or similar payments
under any severance plan, program or policy maintained by the Company. This
agreement may be modified only by a written instrument executed by both parties.
This agreement replaces and supersedes all prior agreements relating to your
employment or severance, including without limitation the letter agreement
between you and Alpha Industries, Inc. dated April 1, 2001 and the letter
agreement between you and Skyworks dated May 26, 2005. This agreement will be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.   8.   Release       Skyworks shall have no obligation to make
any payments or provide any benefits pursuant to Section 1.3, Section 2.4 or
Section 3, as applicable, unless (i) you agree to sign and deliver to the
General Counsel of Skyworks a release of claims in substantially the form
attached hereto as Exhibit A (the “Release”) and (ii) the Release has become
non-revocable by the sixtieth (60th) day following the date of termination of
your employment.

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 9

9.   Term       This agreement, as amended and restated, shall become effective
on January 22, 2008, and shall remain in effect until the third anniversary
thereof (the “Ending Date”); provided, however, that (i) if your employment
terminates prior to the Ending Date, this agreement shall remain in effect until
all of your and Skyworks’ obligations hereunder have been fully satisfied and
(ii) if a Change of Control occurs prior to the Ending Date, this agreement
shall remain in effect until the latest to occur of (a) the Ending Date; (b) the
second anniversary of the Change of Control; or, if your employment terminates
prior to the occurrence of the Ending Date or the second anniversary of the
Change of Control, (c) the date that all of your and Skyworks’ obligations
hereunder have been fully satisfied.

Please sign both copies of this letter and return one to Skyworks.

             
Sincerely,
      AGREED TO:    
 
           
/s/ Timothy R. Furey
 
Timothy R. Furey
Chairman of the Compensation Committee
      /s/ David J. Aldrich
 
David J. Aldrich    
 
      Date: January 22, 2008    

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 10
EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to either, as applicable,
Section 1.3, Section 2.4 or Section 3 of the Change in Control/Severance
Agreement dated January 22, 2008 between you and Skyworks Solutions, Inc. (the
“Company”) (the “Agreement”), you, on behalf of yourself and your
representatives, agents, estate, heirs, successors and assigns, agree to and do
hereby forever waive, release and discharge the Company, and each of its
affiliated or related entities, parents, subsidiaries, predecessors, successors,
assigns, divisions, owners, stockholders, partners, directors, officers,
attorneys, insurers, benefit plans, employees and agents, whether previously or
hereinafter affiliated in any manner, as well as all persons or entities acting
by, through, or in concert with any of them (collectively, the “Released
Parties”), from any and all claims, debts, contracts, obligations, promises,
controversies, agreements, liabilities, demands, wage claims, expenses, charges
of discrimination, harassment or retaliation, disputes, agreements, damages,
attorneys’ fees, or complaints of any nature whatsoever, whether or not now
known, suspected, claimed, matured or unmatured, existing or contingent, from
the beginning of time until the moment you have signed this Agreement, against
the Released Parties (whether directly or indirectly), or any of them, by reason
of any act, event or omission concerning any matter, cause or thing, including,
without limiting the generality of the foregoing, any claims related to or
arising out of (i) your employment or its termination, (ii) any contract or
agreement (express or implied) between you and any of the Released Parties,
(iii) any tort or tort-type claim, (iv) any federal, state or governmental
constitution, statute, regulation or ordinance, including but not limited to the
U.S. Constitution; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended (including the Older Workers Benefit Protection Act); the Equal Pay Act
of 1963, as amended; the Americans With Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any applicable Executive Order Programs; any similar state or
local statutes or laws; and any other federal, state, or local civil or human
rights law, (v) any public policy, contract or tort law, or under common law,
(vi) any policies, practices or procedures of the Company, (vii) any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, (vii) any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters, (viii) any impairment of your ability
to obtain subsequent employment, and (ix) any permanent or temporary disability
or loss of future earnings.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, you expressly acknowledge that this Agreement is intended to
include and does include in its effect, without limitation, all claims which you
do not know or suspect to exist in your favor against the Released Parties, or
any of them, at the moment of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.
BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:
YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE

 



--------------------------------------------------------------------------------



 



Mr. David Aldrich
January 22, 2008
Page 11
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;
YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN
NOT TO DO SO OF YOUR OWN VOLITION;
YOU HAVE HAD AT LEAST 21 DAYS: (A) FROM THE DATE OF YOUR RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM
ON                            ,                    ; AND (B) TO CONSIDER IT AND
THE CHANGES MADE SINCE THE                                        , VERSION OF
THIS RELEASE AND SUCH CHANGES ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD; AND
YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.

         
Agreed:
       
 
 
 
   

Date:
Acknowledged: SKYWORKS SOLUTIONS, INC.

         
By:
       
 
 
 
   
 
  GENERAL COUNSEL    

Date:

 